DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on April 19, 2021. Claims 1 and 8 are amended; claim 12 is canceled.
The applicant contends that Lindfors’ first precursor gas input is not “entirely positioned between the carrier gas input and the second precursor gas input,” as is presently recited by independent claims 1 and 8. For instance, Figure 18 depicts an arrangement of nozzles which alternate between first precursor delivery (1873) and second precursor delivery (1874). Because each first precursor delivery nozzle is immediately surrounded by second precursor delivery nozzles in the x-direction, the former is not bounded on one side by the carrier gas input, as the claims now require (p. 5).
In response, the examiner observes that the precursor gas “inputs” are not concretely defined. “Input” is sufficiently broad to enfold an array of structures, including the nozzle apertures rendered by Lindfors. For instance, the first aperture in the showerhead channel 1873 can be taken as the “first precursor input,” and any downstream aperture formed in showerhead channel 1874 can be taken as the “second precursor input.” In this way, the first aperture of channel 1873, i.e., the “first precursor gas input,” is “entirely” bounded by the carrier gas input on the upstream side and the second precursor gas input on the downstream side. The examiner believes this interpretation of the prior art satisfies the relevant claim limitations, and the rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “device” and “system,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “device” of claim 5;
The “control system” of claim 6;
The “mechanical agitation device” of claim 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “device” and “mechanical agitation device” are each being interpreted as a vibrator or oscillator in accordance with paragraph [0046] of the pre-grant publication. 
The “control system” is being interpreted as a controller in accordance with paragraph [0039]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindfors, US 2015/0167165.
Claims 1, 4, 7: Lindfors discloses a system for ALD, comprising (Figs. 17-18):
A housing (1730) [0149];
A moving bed (1750) which passes through the housing at a specified velocity [0151];
A first precursor gas input, i.e., the first aperture formed in showerhead channel 1873 [0150];
A second precursor gas input, i.e., any aperture formed in showerhead channel 1874, spaced apart from the first input [0153];
A carrier gas input (1703);
Wherein the first precursor gas input is positioned between the carrier gas input (1703) and the second precursor gas input.
Although the description of Figure 18 does not expressly state that each gas flow arrow (1703, 1704) corresponds to an aperture of a showerhead channel, Lindfors has already established that such apertures (983, 984) are formed within them ([0124], Fig. 10). As such, it would have been to obvious to structure the channels of the embodiment of Figure 18 similarly, as applying a known technique to a known device to yield predictable results would have been within the sphere of ordinary skill.
x parte Masham 2, USPQ2D 1647). It is the position of the Office that an operator can manipulate the enumerated variables to engender the claimed result of reacting the first precursor before it reaches the second precursor gas input. 
Lastly, the examiner observes that a modicum of the nitrogen supplied to the roller space (1720) will diffuse through the housing (1730) towards the pump (1760). In this way, the nitrogen input (1703) can be deemed a “carrier gas input.” Alternatively, Figure 18 shows the nitrogen input coupled to a conduit which opens directly to the housing where, again, the nitrogen will move though the reaction space towards the pump, thereby performing a “carrier gas” function.
Claim 6: Lindfors varies at least the velocity of the moving bed, which necessarily requires a controller or its functional equivalent [0135-0137].
Claims 5, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindfors in view of Gujer et al., US 5,649,409.
Claim 5: Lindfors is silent regarding the phenomenon of vibration or oscillation, i.e., the “device…for mixing.” In supplementation, Gujer demonstrates that it is known to actuate a vibrating plate in contact with a web substrate to ensure an even distribution of the particles disposed thereon (3, 55-61). As Lindfors shares this desideratum, it would have been obvious to integrate a vibrator within the ALD system of the primary reference.
Claims 8, 11, 13: The rejection of claim 1, above, substantially addresses these limitations. Lindfors, though, is silent regarding the feature of mechanical agitation. In supplementation, Gujer demonstrates that it is known to actuate a vibrating plate in contact with a web substrate to ensure an even distribution of the particles disposed thereon (3, 55-61). As Lindfors shares this desideratum, it would have been obvious to integrate a vibrator within the ALD system of the primary reference.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716